PER CURIAM.
We affirm the sentences imposed in this case, but reverse the restitution order wherein the trial court improperly delegated its authority to determine the amount of restitution to the probation officer. Bowen v. State, 590 So.2d 1067 (Fla. 5th DCA 1991); Williams v. State, 553 So.2d 797 (Fla. 5th DCA 1989); Waller v. State, 550 So.2d 1190 (Fla. 5th DCA 1989); Brown v. State, 546 So.2d 1156 (Fla. 5th DCA 1989). Upon remand, the defendant shall be afforded prior notice and an opportunity to be heard on the imposition of restitution. Fitzpatrick v. State, 553 So.2d 396 (Fla. 5th DCA 1989).
AFFIRMED in part; REVERSED in part.
GOSHORN, C.J., and W. SHARP and PETERSON, JJ., concur.